Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.
In response to application argument that the prior art does not disclose “data point” and point to the specification where example is given as what the data point might be.  Examiner respectfully disagrees, it is noted that the features upon which applicant relies to what the data point might be are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Dole discloses the cited data point (see Dole par 0062, receive the configuration files from the devices, configuration files comprises publish/subscribe or subscription data that a central IED desired from a particular IED).  The data points can be read as different files of the configuration.  The concept automatically is simply made up the deficiency in Dole where automatically performing something is well known in the art.  For example the method in Dole could be automatically done to simply speed up the process in Dole.
The arguments are not persuasive.

The 112 and the 101 rejections are withdrawn in light of the amendment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13,15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dolezilek et al (us 2014/0282021) (hereinafter Dole) in view of Lee et al (us 2012/0185436 (hereinafter Lee).
As regarding claim 1, Dole discloses receiving, by a configuration device, information on required data points, the required data points being a subset of all available data points and being the set of data points required by the consumer of data points (see Dole par 0062, receive the configuration files from the devices, configuration files comprises publish/subscribe or subscription data that a central IED desired from a particular IED); determining, by the configuration device, a communication configuration of data points for transmission of the required data points from the producers to the consumer (see Dole par 0063-0065, using the received configuration information to 
Dole is silent in regard to the concept of automatically performing.
Lee teaches the concept of automatically performing (see Lee par 0026, automatically without user intervention).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee to Dole because they're analogous art.  A person would have been motivated to modify Dole with Lee’s teaching for the purpose of efficiently managing the devices in the network.

As regarding claim 2, Dole-Lee discloses automatically determining protocol parameters and protocol services (see Dole par 0066, determine, analyzing the communication protocol support by devices in the pathways).  

As regarding claim 3, Dole-Lee discloses automatically determining the communication configuration of data points comprises identifying protocols supported along a candidate transmission path from a producer of a required data point to the consumer (see Dole par 0066 analyzing the communication protocol support by devices in the pathways).

As regarding claim 4, Dole-Lee discloses automatically generating configuration data for nodes along the candidate transmission path (see 0059,0068, pathway between data source and data destination).  

As regarding claim 5, Dole-Lee discloses the configuration data are generated based on a template (see Lee par 0010,0019).  For the purpose of simplify the configuration process.

As regarding claim 6, Dole-Lee discloses the template reflects a proprietary addressing scheme (see 0010,0019).  The same motivation was utilized in claim 5 applied equally to claim 6.

As regarding claim 7, Dole-Lee discloses the communication configuration of data points is determined based on protocol stack capabilities (see Dole par 0043, communication capability).  

As regarding claim 8, Dole-Lee discloses all communication links between the producer of a required data point and the consumer are configured concurrently (see Dole par 0065-0066).  

As regarding claim 9, Dole-Lee discloses the consumer comprises a human machine interface (see Dole par 0036, human machine interface).  

As regarding claim 10, Dole-Lee discloses the consumer comprises a control center (see Dole figure.1 feature 140,142, or figure.2, feature 208, central IED). 


 
As regarding claim 12, Dole-Lee discloses outputting data point information on data points that are available from at least one of the producers of data points, wherein receiving the information on required data points comprises receiving a user selection from the data point information (see Dole par 0059 destination subscribes to receive data from the source device).  

As regarding claim 13, Dole-Lee discloses the data point information includes graphical markings indicating data points for which receipt by the consumer is compulsory and data points for which receipt by the consumer is optional (see Dole, par 0029, different types of data communicate from a source to a destination).

As regarding claims 15-21, the limitations of claims 15-21 are similar to limitations of rejected claims 1-13 above, therefore rejected for the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUYEN M DOAN/Primary Examiner, Art Unit 2452